       Case 1:19-cv-01184-WJ-CG Document 47 Filed 07/28/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DONALD GUARRIELLO, et al.,

              Plaintiffs,

v.                                                              CV No. 19-1184 WJ/CG

YASHNA ASNANI, et al.,

              Defendants.

       ORDER GRANTING UNOPPOSED MOTION TO STAY PROCEEDINGS

       THIS MATTER is before the Court on the parties’ Joint Motion to Stay Pending

Deadlines Pending the Court’s Order Resolving Doc. 36, Doc. 39, and Doc. 44 (the

“Motion”), filed July 27, 2020. In the Motion, the parties request the Court stay upcoming

discovery and pretrial deadlines pending the Court’s ruling on Defendants’ Motions to

Dismiss, (Doc. 36), (Doc. 39), and Plaintiffs’ Motion for Conditional Certification, (Doc.

44). The Court, having reviewed the Motion and noting it is unopposed, finds the Motion

is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that discovery, motions relating to discovery,

pretrial motions, the motion for class certification, and all accompanying deadlines, are

hereby STAYED pending the Court’s resolution of Defendants’ Motions to Dismiss,

(Doc. 36), (Doc. 39), and Plaintiffs’ Motion for Conditional Certification, (Doc. 44).

       IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
